AMENDED ORDER
Carman, Chief Judge:
This matter having been remanded by the Court of Appeals for the Federal Circuit in American Permac, Inc. v. United States, 191 F.3d 1380 (Fed. Cir. 1999), and this Court, after due deliberation, having rendered a decision herein; now, in conformity with said decision, it is hereby
Ordered that plaintiffs motion for summary judgment is denied; and it is further
Ordered that defendant’s cross-motion for summary judgment is granted; and it is further
Ordered that plaintiff pay to the defendant antidumping duty in the amount of $7,186.04, plus post-judgment interest in accordance with 28 U.S.C. § 1961 at a rate of 6.241%, from September 1, 2000, to the date of payment, and it is further
Ordered that defendant’s request for prejudgment interest is denied; and it is further
Ordered that the complaint is dismissed.